Exhibit No. 28(j)(1) CONSENT OF COUNSEL We hereby consent to: (i) the use of our name and the references to our firm in the Prospectus and Statement of Additional Information that are a part of Post-Effective Amendment No. 35 to the Registration Statement on Form N-1A under the Securities Act of 1933, as amended, of the New Century Portfolios, and (ii)the use and incorporation by reference in said Post-Effective Amendment No. 35 of our firm’s opinion and consent of counsel which was filed as Exhibit EX-99.i. to Post-Effective Amendment No. 19 to the Registration Statement on Form N-1A under the Securities Act of 1933, as amended, of the New Century Portfolios. GREENBERG TRAURIG, LLP By: /s/ Steven M. Felsenstein Steven M. Felsenstein, a Shareholder Philadelphia, Pennsylvania February 26, 2013
